Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The Responsive Amendment to Final Office Action filed on August 3, 2021 has been entered. Claim 1-13 remain pending in the application.

Allowable Subject Matter
Claims 1-13 are allowed.  The following is a statement of reasons for the indication of allowable subject matter:
Claim 1 as an independent claim is allowable because the prior art of record does not teach, suggest, or render obvious the total combination of the recited structures, including the following subject matter:  “an underbody end of a structural panel joining part stacked between the underbody hold-down panel and the floor panel and joined with 3T spot welds” and in combination with “wherein a side of the structural panel joining part and the dash panel have an overlapping and curving interaction and are welded.”
Claims 2-13 are allowed because they are dependent on claim 1.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOYCE EILEEN HILL whose telephone number is (313)446-6654.  The examiner can normally be reached on M-F 7 a.m. - 3 p.m.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Glenn Dayoan can be reached on (571) 272-6659.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Dennis H Pedder/Primary Examiner, Art Unit 3612                                                                                                                                                                                                        





/J.E.H./Examiner, Art Unit 3612